                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

BARBARA BEST and DAVID BEST,

       Plaintiffs,

v.                                                     Case No: 6:19-cv-877-Orl-41TBS

JOHNSON & JOHNSON, JOHNSON &
JOHNSON CONSUMER COMPANIES,
INC. and PUBLIX SUPER MARKETS,
INC.,

       Defendants.


                                         ORDER

       Pending before the Court is the parties’ Joint Motion to Extend the Deadline for

Case Management Conference (Doc. 13). The parties are up against a June 24, 2019

deadline to meet, confer, and then prepare a case management report to the Court (Id., at

1). They argue that this deadline should be extended to July 24, 2019 on the grounds that

there are motions for stay (Doc. 9), and remand (Doc. 10) currently pending in this Court

and a venue motion pending in the United States District Court for the District of

Delaware (Doc. 13 at 2). A ruling on any of these motions could, according to the parties,

affect the deadlines in this case (Id.). “Good cause” is the standard the Court applies in

deciding a timely motion for extension of time. FED. R. CIV. P. 6(b)(1). The parties have

not given the Court any reason to believe they will receive a decision on any of the three

motions by July 24, 2019, let alone what those rulings might be. Consequently, the Court

doesn’t know what, beyond pure conjecture, this motion for an extension of time is based

upon. What is clear is that the grounds stated fall well short of showing good cause and

the motion is therefore, DENIED.
      DONE and ORDERED in Orlando, Florida on June 21, 2019.




Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                                      -2-
